UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* AeroGrow International, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 00768M103 (CUSIP Number) Jack J. Walker 2105 11th St. Boulder, Colorado, 80302 With a copy to: AeroGrow International, Inc. 6075 Longbow Drive, Suite 200 Boulder, CO 80301 (303) 444-7755 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 30, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 00768M103 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities Only) Jack J. Walker 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) x (See Instructions) (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO, PF, AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 25,296,408 BENEFICIALLY 8 SHARED VOTING POWER 2,435,000 OWNED BY EACH REPORTING 9 SOLE DISPOSITIVE POWER 25,296,408 PERSON WITH 10 SHARED DISPOSITIVE POWER 2,435,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 27,731,408 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES¨ (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 69.40% 14 TYPE OF REPORTING PERSON (See Instructions) IN INCLUDE BOTH SIDES OF THE COVER PAGE, RESPONSES TO ITEMS 1-7 (INCLUDING EXHIBITS) OF THE SCHEDULE, AND THE SIGNATURE ATTESTATION. SCHEDULE 13D CUSIP No. 00768M103 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities Only) Marsha S. Walker 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) x (See Instructions)(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO, AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY 8 SHARED VOTING POWER 2,435,000 OWNED BY EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 2,435,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,435,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES¨ (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.39% 14 TYPE OF REPORTING PERSON (See Instructions) IN INCLUDE BOTH SIDES OF THE COVER PAGE, RESPONSES TO ITEMS 1-7 (INCLUDING EXHIBITS) OF THE SCHEDULE, AND THE SIGNATURE ATTESTATION. SCHEDULE 13D CUSIP No. 00768M103 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities Only) M&J Charitable Remainder Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) x (See Instructions)(b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY 8 SHARED VOTING POWER 2,435,000 OWNED BY EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 2,435,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,435,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES¨ (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.39% 14 TYPE OF REPORTING PERSON (See Instructions) OO INCLUDE BOTH SIDES OF THE COVER PAGE, RESPONSES TO ITEMS 1-7 (INCLUDING EXHIBITS) OF THE SCHEDULE, AND THE SIGNATURE ATTESTATION. Item 1 – Security and Issuer (a)This statement on Schedule13D relates to the common stock of AeroGrow International, Inc., a Nevada corporation (the “Issuer”). (b)The principal executive offices of the Issuer are located at 6075 Longbow Drive, Suite 200, Boulder, Colorado, Item2 - Identity and Background (a)-(f) This statement on Schedule 13D is filed by Jack J. Walker, a citizen of the United States, Marsha S. Walker, Mr. Walker’s spouse, a citizen of the United Statesand M&J Walker Charitable Remainder Trust, trust organized under the laws of the State of Colorado.The address of Mr. and Mrs.
